Case 1:19-cv-00874-RBJ-MEH Document 214 Filed 07/22/20 USDC Colorado Page 1 of 2




                 U.S. DISTRIT COURT FOR THE DISTRICT OF COLORADO

   WARNER BROTHERS RECORDS, INC.,                 ]
                                                  ]
                       Plaintiff,                 ]
                                                  ]
   vs.                                            ]      Case No. 19-cv-00874-RBJ-MEH
                                                  ]
   CHARTER COMMUNICATIONS, INC.,                  ]
                                                  ]
                       Defendant.                 ]

            OBJECTION TO DISCLOSURE OF CONFIDENTIAL INFORMATION

         COMES NOW BCS Computers LLC, a Missouri Limited Liability Company, by

   and objects to Charter Communications, the parent company of Spectrum Business,

   from disclosing the following information:

         1. BCS Computers, LLC’s name;

         2. BCS Computers business account number;

         3. BCS Computers email address; and

         4. BCS Computers mailing or service address.

         In support of said Motion, BCS Computer states:

         That it is not a resident of the State of Colorado and has not conducted

   business within the State of Colorado.

         That the information that Plaintiff is seeking is confidential and that to allow

   Plaintiff to obtain the requested information, with respect to BCS Computers, is

   paramount to a “fishing expedition” from which there has been no showing by Plaintiff

   that the information it seeks is relevant or material in the cause now pending, nor

   likely to lead to discovery of relevant or material evidence in said cause. Furthermore,

   the information sought would be unduly burdensome as it would subsequently require

   BCS Computers to comb 38 months of records.
Case 1:19-cv-00874-RBJ-MEH Document 214 Filed 07/22/20 USDC Colorado Page 2 of 2




         WHEREFORE, BCS Computers, LLC request the order of the Court denying the

   disclosure of BCS’s name, business account number, email address, mailing address

   and such orders as this Court deems just and proper in the premises.

                                         Respectfully submitted,

                                         MCDORMAN & PARKS, LLC



                                   By:   /s/ Michael L. McDorman
                                         Michael L. McDorman      #24447
                                         2140 Bagnell Dam Blvd., Suite 401
                                         Lake Ozark, MO 65049
                                         Telephone: (573) 964-5904
                                         Facsimile: (573) 964-5906
                                         mcdorman@mcdormanlawoffice.com

                                         ATTORNEYS FOR BCS COMPUTERS, LLC
